Order unanimously reversed, on the law, with $20 costs and disbursements to the defendant-appellant, and defendant’s motion for summary judgment is granted, with $10 costs. In this action for specific performance of a contract to convey real property, the writings relied on by plaintiff are insufficient to constitute a written contract or memorandum for the sale of real property (Real Property Law, § 259) inasmuch as the purchaser is not therein identified and the broker did not bind himself as principal. (Irvmor Corp. v. Fodewald, 253 N. Y. 472.) Moreover, the letter of December 8, 1958 is not an acceptance of the offer in the letter of November 10, 1958; it is in the nature of a counteroffer because it introduces for the first time the proposal to pay “ Ten thousand on contract ” which the defendant did not agree to on this record. Order [denying plaintiff’s motion for summary judgment] unanimously affirmed, with $20 costs and disbursements to the respondent. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.